ARNOLD, Judge.
The decision of this Court finding no error in defendant’s trial, reported in 28 N.C. App. 469, 221 S.E. 2d 713 (1976) was vacated by order of the U.S. Supreme Court entered 27 June 1977, and the cause remanded to this Court for further consideration in light of Patterson v. New York, 432 U.S. ---, 53 L.Ed. 2d 281, 97 S.Ct. 2319 (1977), and Hankerson v. North Carolina, 432 U.S. ---,53 L.Ed. 2d 306, 97 S.Ct. 2339 (1977).
Being bound by the decisions of the United States Supreme Court in Patterson v. New York, supra, and for the further reasons stated by this Court in State v. Barbour (filed 13 October 1977, No. 7515SC479), we order that defendant be given a new trial.
New trial.
Judges BRITT and VAUGHN concur.